--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED
CHANGE IN CONTROL AGREEMENT


THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT, dated as of March 14,
2012 (this “Agreement”), is made by and between Tractor Supply Company, a
Delaware corporation (the “Company”), and ____________ (the “Executive”) and
amends and restates that certain Change in Control Agreement made by and between
the Company and Executive dated as of February 11, 2008, as amended.


WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and


WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions that it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of certain
members of the Company's senior management, including the Executive, to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a Change in Control.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1. Defined Terms.  The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.


2. Term of Agreement.  The Term of this Agreement shall commence on the date
hereof and shall continue in effect through February 28, 2015; provided,
however, that if a Change in Control occurs during the Term, the Term shall
expire no earlier than the second anniversary of the date on which such Change
in Control occurs.


3. Company's Covenants.  In order to induce the Executive to remain in the
employ of the Company and in consideration of the Executive's covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein.  Except as provided in Section 5(c) hereof, no
Severance Payments or other benefits shall be payable or provided under this
Agreement unless there shall have been (or, under the terms of the last sentence
of the paragraph following Section 6(a)(vi) hereof, there shall be deemed to
have been) a termination of the Executive's employment with the Company on or
following a Change in Control and during the Term. This Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.


4. The Executive's Covenants.


(a)           Employment.  The Executive agrees that, subject to the terms and
conditions of this Agreement, in the event of a Change in Control during the
Term, the Executive will remain in the employ of the Company until the earliest
of (i) a date which is six (6) months from the date of such Change in Control,
(ii) the Date of Termination by the Executive of the Executive's employment for
Good Reason or by reason of death, Disability or Retirement, or (iii) the
termination by the Company of the Executive's employment for any reason.


(b)           Noncompetition, etc. The Executive agrees that the Executive will
not, for a period of eighteen (18) months from the Date of Termination of the
Executive’s employment by the Company, (i) directly or indirectly become an
employee, director, consultant or advisor of, or otherwise affiliated with, any
retailer principally in the farm and ranch sector with more than five (5) stores
or more than $15 million in annual revenues in the United States, (ii) directly
or indirectly solicit or hire, or encourage the solicitation or hiring of, any
person who was an employee of the Company at any time on or after such Date of
Termination (unless more than six months shall have elapsed between the last day
of such person's employment by the Company and the first date of such
solicitation or hiring), or (iii) disparage the name, business reputation or
business practices of the Company or any of its officers or directors, or
interfere with the Company's existing or prospective business
relationships.  The Executive also agrees that the Executive will not, during
Executive’s employment and following the Date of Termination of Executive’s
employment, without the written consent of the Company, disclose to any person,
other than as required by law or court order, any confidential information or
trade secrets obtained by the Executive while in the employ of the Company;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business as the Company.  The Executive acknowledges that these restrictions are
reasonable and necessary to protect the Company's legitimate interests, that the
Company would not have entered into this Agreement in the absence of such
restrictions, and that any violation of these restrictions will result in
irreparable harm to the Company. The Executive agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of proving actual damages, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation hereof, which rights shall
be cumulative and in addition to any other rights or remedies to which the
Company may be entitled.


(c)           Return of Confidential Information.  Upon termination of
Executive’s employment with the Company or at any other time upon the Company’s
request, Executive shall promptly return to the Company all originals and all
copies (including photocopies and facsimiles and copies on computers or other
means of electronic storage) of all materials relating in any way to
confidential information or the business of the Company or any affiliates of the
Company, whether made or compiled by Executive or furnished to Executive by
virtue of his or her employment with the Company and will so represent to the
Company.  Upon Executive’s termination of employment with the Company, Executive
shall also return to the Company all Company property in his or her possession.


5.  
Compensation Other Than Severance Payments.



(a)           If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive's full salary to the Executive through the Date of Termination (the
“Accrued Salary”) at the rate in effect immediately prior to the Date of
Termination or, if higher, the rate in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, together with
all compensation and benefits payable to the Executive through the Date of
Termination under and in accordance with the terms of the Company's compensation
and benefit plans, programs or arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.  The Accrued Salary shall be paid to the Executive
within thirty (30) days of the Date of Termination, with the payment date
determined by the Company in its sole discretion.


(b)           If the Executive's employment shall terminate for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive's normal post-termination compensation and benefits, if
any; provided, however, that, the severance benefits provided in Section 6
hereof shall be exclusive and the Executive shall not be entitled to participate
in, or receive severance benefits under, any other severance plan or program
that may be adopted by the Company or any other employment agreement.  Any
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company's retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.


(c)           Notwithstanding any provision of any stock option plan, stock
incentive plan, restricted stock plan, stock option or similar plan or agreement
to the contrary, immediately upon the occurrence of a Change in Control during
the Term, and without regard to whether the Executive’s employment is
terminated, the Executive shall be fully vested in all then outstanding options
to acquire stock of the Company (or if such options have been assumed by, or
replaced with options for shares of, a parent, surviving or acquiring company,
such assumed or replacement options), and all then outstanding restricted shares
of stock of the Company and other equity-based awards (including restricted
stock units of the Company) (or, in each case, the stock or equity of any
parent, surviving or acquiring company into which such restricted shares have
been converted or for which they have been exchanged) held by the
Executive.  For the avoidance of doubt, settlement of any restricted stock
units, the vesting of which is accelerated pursuant to this Agreement, shall
occur upon vesting pursuant to this Section 5(c), subject to any previous
legally binding deferral election regarding such units.


6.  
Severance Payments.



(a)           Severance Payments.  If the Executive's employment is terminated
following a Change in Control and during the Term, other than (A) by the Company
for Cause, (B) by reason of death, Disability or Retirement, or (C) by the
Executive without Good Reason, then the Company shall pay the Executive the
following amounts, and provide the Executive the following benefits
(collectively, the “Severance Payments”), in addition to any payments and
benefits to which the Executive is entitled under Section 5 hereof:


(i)
In lieu of any further salary payments to the Executive for periods subsequent
to the Date of Termination and in lieu of any severance benefit otherwise
payable to the Executive (including pursuant to any employment agreement), the
Company shall pay to the Executive a lump sum severance payment, in cash, equal
to 1.5 times the sum of (x) the Executive's base salary as in effect immediately
prior to the Date of Termination or, if higher, in effect immediately prior to
the first occurrence of an event or circumstance constituting Good Reason, and
(y) the Executive's target annual bonus(es) or award(s) pursuant to any bonus
plan (but excluding the Company's Long-Term Cash Plan) maintained by the Company
in respect of the fiscal year in which occurs the Date of Termination or, if
higher, in respect of the fiscal year in which occurs the Change in Control.



(ii)
For the two year period immediately following the Date of Termination (the
“Benefits Continuation Period”), the Company shall arrange to provide the
Executive and his dependents life, disability, accident and health insurance
benefits substantially similar to those provided to the Executive and his
dependents immediately prior to the Date of Termination or, if more favorable to
the Executive, those provided to the Executive and his dependents immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, at no greater cost to the Executive than the cost to the Executive
immediately prior to such date or occurrence; provided, however, such insurance
benefits shall be provided through a third-party insurer.  The Company’s payment
of such premiums shall be paid directly to the relevant third party insurers on
a monthly basis.  Benefits otherwise receivable by the Executive pursuant to
this Section 6(a)(ii) shall be reduced to the extent benefits of the same type
are received by or made available to the Executive by a subsequent employer of
the Executive during the two year period following the Executive's termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
cost of such benefits to the Executive over such cost immediately prior to the
Date of Termination or, if more favorable to the Executive, the first occurrence
of an event or circumstance constituting Good Reason.  Such reimbursement, if
any, shall be made on a monthly basis during the Benefits Continuation Period.



(iii)
Notwithstanding any provision of any stock option plan, stock incentive plan,
restricted stock plan or similar plan or agreement to the contrary, as of the
Date of Termination, (x) the Executive shall be fully vested in all outstanding
options to acquire stock of the Company (or the options of any parent,
surviving, or acquiring company then held by the Executive) and all then
outstanding restricted shares of stock of the Company and other equity-based
awards (including restricted stock units of the Company) (or, in each case, such
parent, surviving or acquiring company) held by the Executive, and (y) subject
to any limitation on exercise in any such plan or agreement that may not be
amended without stockholder approval, all options referred to in clause (x)
above shall be immediately exercisable and shall remain exercisable until the
earlier of (1) the second anniversary of the Date of Termination, or (2) the
otherwise applicable expiration date of the term of such option.  For the
avoidance of doubt, settlement of any restricted stock units, the vesting of
which is accelerated pursuant to this Agreement, shall occur upon vesting
pursuant to this Section 6(a)(iii), subject to any previous legally binding
deferral election regarding such units.

 
(iv) 
To the extent that the full vesting of any stock option, share of restricted
stock or other equity-based award, or the full exercisability of any stock
option or other equity-based award, provided for in Section 5(c) or Section
6(a)(iii) should violate any law, rule or regulation of any governmental
authority or self-regulatory organization applicable to the Company, or to the
extent otherwise determined by the Company in its sole discretion, the Company
may, in lieu of providing any vesting or exercisability rights pursuant to
Section 5(c) or 6(a)(iii), (x) cancel any or all of the Executive’s outstanding
options in exchange for a lump sum payment, in cash, equal to the excess of the
fair market value of the shares of stock underlying such options (whether or not
vested or exercisable) on the Date of Termination (as reasonably determined by
the Board in good faith) over the aggregate exercise price provided for in such
stock options, and (y) repurchase any shares of restricted stock or other
equity-based awards (including restricted stock units of the Company) at their
fair market value (as determined by the Board without regard to the restrictions
on such shares of stock).  The lump sum payment provided for in this Section
6(a)(iv) shall be made, if at all, within thirty (30) days of the Date of
Termination, with the payment date determined by the Company in its sole
discretion.  For the avoidance of doubt, settlement of any restricted stock
units, the vesting of which is accelerated pursuant to this Agreement, shall
occur pursuant to this Section 6(a)(iv), subject to any previous legally binding
deferral election regarding such units.

          
(v)
The Company shall pay to the Executive a lump sum amount, in cash, equal to the
Executive's target annual bonus(es) or award(s) pursuant to any bonus plan (but
excluding the Company’s Long-Term Cash Plan) maintained by the Company in
respect of the fiscal year in which occurs the Date of Termination multiplied by
a fraction, the numerator of which is the number of days in such fiscal year
through and including the Date of Termination, and the denominator of which is
365.  The lump sum payment provided for in this Section 6(a)(v) shall be made,
if at all, within thirty (30) days of the Date of Termination, with the payment
date determined by the Company in its sole discretion.



(vi)
The Company shall provide the Executive with outplacement services suitable to
the Executive's position not to exceed $40,000 in amount and in no event shall
such amount be paid to Executive.



For purposes of this Agreement, the Executive's employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason, if (x) the Executive's employment is
terminated by the Company without Cause (whether or not a Change in Control ever
occurs) and, at the time of such termination, the Company is a party to a
written agreement the consummation of which would constitute a Change in
Control, or (y) the Executive terminates his employment for Good Reason (whether
or not a Change in Control ever occurs) within six (6) months of the occurrence
of the event which constitutes Good Reason, or if shorter, the end of the term,
and, both at the time the event occurs that constitutes Good Reason and at the
time of such termination, the Company is a party to such an agreement.


Notwithstanding anything herein to the contrary, to the maximum extent permitted
by applicable law, the Severance Payments and/or other benefits to be made to
the Executive pursuant to this Section 6(a) shall be made in reliance upon
Treasury Regulations promulgated under Section 409A of the Code, including
Section 1.409A-1(b)(9) of the Treasury Regulations (including any exceptions
from the application of Section 409A thereunder) and Section 1.409A-1(b)(4) of
the Treasury Regulations.  For this purpose, each Severance Payment shall be
considered a separate and distinct payment for purposes of Section 409A of the
Code.  However, to the extent any such payments are treated as non-qualified
deferred compensation subject to Section 409A of the Code, then (a) no amount
shall be payable pursuant to this Section 6(a) unless Executive’s termination of
employment constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Treasury Regulations and (b) if Executive is deemed at the
time of his separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed commencement of
any portion of the Severance Payments to which Executive is entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Executive’s Severance Payments
shall not be provided to Executive prior to the earlier of (x) the expiration of
the six-month period measured from the date of the Executive’s “separation from
service” with the Company (as such term is defined in Section 1.409A-1(h) of the
Treasury Regulations) or (y) the date of Executive’s death.  Upon the earlier of
such dates, all payments deferred pursuant to this paragraph shall be paid in a
lump sum to the Executive, and any remaining payments due under the Agreement
shall be paid as otherwise provided herein.  The determination of whether the
Executive is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code as of the time of his separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Section 1.409A-1(i) of the
Treasury Regulations and any successor provision thereto).


(b)           Certain Reductions in Payment


(i)            Notwithstanding anything contained in this Agreement to the
contrary, if any payment or benefit the Executive would receive from the Company
pursuant to this Agreement or otherwise (“Payment”, “Payments” in the aggregate)
would, as determined by tax counsel to the Company reasonably acceptable to the
Executive (“Tax Counsel”), (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this Section 6(b), be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Payments will be adjusted to equal the Reduced Amount.  The
“Reduced Amount” will be either (1) the largest portion of the Payments that
would result in no portion of the Payments (after reduction) being subject to
the Excise Tax or (2) the entire amount of the Payments, whichever amount after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate, net of the maximum reduction in federal income taxes which could
be obtained from a deduction of such state and local taxes), results in the
Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments.  If a reduction in Payments is to be made so that the Payments equal
the Reduced Amount, (x) the Payments will be paid only to the extent permitted
under the Reduced Amount alternative, and the Executive will have no rights to
any additional payments and/or benefits constituting the Payments.  In no event
will the Company or any stockholder be liable to the Executive for any amounts
not paid as a result of the operation of this Section 6(b).  No portion of any
Payment shall be taken into account which in the opinion of Tax Counsel does not
constitute a “parachute payment” within the meaning of Code Section 280G(b)(2),
including by reason of Code Section 280G(b)(4)(A) (regarding reasonable
compensation for services rendered after a change in control).
 
    (ii)           The Company shall reduce or eliminate the Payments by (i)
first reducing or eliminating those payments or benefits which are payable in
cash and (ii) then reducing or eliminating non-cash payments, in each case in
reverse order beginning with payments or benefits which are to be paid the
furthest in time from the Change in Control. Any reduction made pursuant to the
preceding sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing Executive’s rights and entitlements to any
benefits or compensation.  In applying these principles, any reduction or
elimination of the Payments shall be made in a manner consistent with the
requirements of Section 409A of the Code and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis but not below zero.


(c)           The payments provided for in Section 6(a)(i) or 9(a) (as adjusted
by Section 6(b)(i)) hereof shall be made not later than the tenth business day
following the Date of Termination, with the payment date determined by the
Company in its sole discretion.


(d)           The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Payments.  The Company shall pay to the Executive all legal fees and
expenses incurred by the Executive (i) in obtaining or enforcing any benefit or
right provided by this Agreement or (ii) in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder, provided that, in either
case, Executive prevails on the merits of such action.  Such amounts shall be
paid in accordance with Section 409A of the Code, including Sections
1.409A-1(b)(11), 1.409A-3(g) and 1.409A-3(i)(1)(v) of the Treasury
Regulations.  In the event of a claim as to which Executive only obtains partial
recovery or relief, Executive shall be considered to have prevailed if Executive
should receive more than 50% of the amount or relief claimed.  Such payments
shall be made within five (5) business days after the later of (y) delivery of
the Executive's written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require delivered
within 20 days of a final, non-appealable judgment from a court of competent
jurisdiction or the binding conclusion of an audit, investigation or proceeding
by the IRS or applicable agency and (z) a final, non-appealable judgment from a
court of competent jurisdiction or the binding conclusion of an audit,
investigation or proceeding by the IRS or applicable agency.


(e)           All reimbursements and in-kind benefits described in this
Agreement shall be made in accordance with Treasury Reg. § 1.409A-3(i)(1)(iv) to
the extent applicable, including the amount of expenses eligible for
reimbursement, and the in-kind benefits provided, during any year pursuant to
this Agreement shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided in any other year, the reimbursement is made on
or before the last day of the Calendar year following the calendar year the
expense was incurred, and the right to reimbursement or in kind benefit is not
subject to liquidation or exchange for another benefit.


(f)           For the avoidance of doubt, the parties acknowledge that the
amount of any Company-paid premiums for the health insurance benefits provided
pursuant to this Agreement shall be taxable to the Executive and included in the
Executive’s gross income, and that none of the amounts payable hereunder are
intended to reimburse Executive for any income taxes payable with respect to
such income.


7.  
Termination Procedures and Compensation During Dispute.



(a)           Notice of Termination.  After a Change in Control and during the
Term, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include an invitation to attend a meeting of the Board, to be held no sooner
than fifteen (15) days and no later than thirty (30) days following the date of
such Notice of Termination for the purpose of considering whether Cause existed
for the Executive’s termination.  If the Executive elects to attend the meeting,
the Executive and his or her counsel shall be given the opportunity to address
the Board.  At the conclusion of the meeting, the Board shall vote whether the
Executive was guilty of conduct giving rise to Cause hereunder, which vote shall
require not less than three-quarters (3/4) of the entire membership of the Board
in order to confirm the Executive’s termination for Cause.  If the Board fails
to confirm the Executive’s termination for Cause, the Board may elect to
reinstate the Executive or treat the termination as a termination without Cause
for purposes of this Agreement.  The Company shall have no liability to the
Executive with respect to any benefit other than cash compensation that is
denied the Executive during the period between the delivery of a Notice of
Termination for Cause and the Board’s subsequent failure to confirm that Cause
existed.  Notice of Termination due to a Good Reason must be provided by the
Executive to the Company within ninety (90) days of the occurrence of the event
which is the basis for such Good Reason exists.


(b)           Date of Termination.  The “Date of Termination,” with respect to
any termination of the Executive's employment after a Change in Control and
during the Term, shall mean the date specified in the Notice of Termination
which, except in the case of a termination for Cause, shall not be less than
fifteen (15) days and no more than thirty (30) days from the date such Notice of
Termination is given and in the case of a “Good Reason,” shall mean the notice
and cure period requirements contained in Sections 7(a) and 16(n)
herein.  Notwithstanding the foregoing, the Company shall have the right to
restrict the Executive’s access to Company facilities and properties, and to
terminate the Executive’s authority to act on behalf of the Company, in such
manner as the Company, in its sole discretion, shall deem appropriate during the
period between the delivery of such a Notice of Termination and the Date of
Termination.  The Date of Termination with respect to a termination for Cause
shall be the date the Notice of Termination is delivered to the Executive or
such later date as the Company shall expressly provide; provided, however, that
if a Notice of Termination for Cause is delivered to the Executive and the Board
subsequently determines pursuant to Section 7(a) hereof that Cause did not exist
but does not reinstate the Executive, the Date of Termination shall be deemed to
be the date of such Board determination.


8. No Mitigation.  The Company agrees that, if the Executive's employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof. Further, the amount of
any payment or benefit provided for in this Agreement shall not be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise except as set forth in
Section 6 or as otherwise expressly provided herein.


9.  
Successors; Binding Agreement.

 
(a)           In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
or upon the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle the Executive to compensation from the Company in
the same amount and on the same terms (including the determination of the
applicable payment date) as the Executive would be entitled to hereunder if the
Executive were to terminate the Executive's employment for Good Reason after a
Change in Control (a “Change in Control Payment”) except that, for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination.  For purposes of a Change in
Control Payment described in the previous sentence, such payment shall only
occur if the succession is a “change in control” of the Company as defined in
Treasury Regulation 1.409A-3(i)(5).  For the avoidance of doubt, if the
Executive receives a Change in Control Payment pursuant to this Section 9(a),
then the Executive shall not be entitled to any Payment under Section 6(a)(i)
following his subsequent termination of employment.  Notwithstanding the
foregoing, if the Company successfully obtains such assumption and agreement
prior to or upon the effectiveness of any such succession and the successor
extends an offer of employment to the Executive, any termination of the
Executive’s employment with the Company incident to such succession shall be
ignored for purposes of this Agreement; provided that nothing contained in this
Section 9(a) shall limit the Executive’s right to terminate employment with the
successor for Good Reason if the succession constitutes a Change in Control and
the successor takes any action subsequent to such succession that would
constitute Good Reason hereunder.


(b)           This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


10. Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:


To the Company:


Tractor Supply Company
200 Powell Place
Brentwood, TN 37027
Attention:  Corporate Secretary


11. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be designated by the Board
and complies with Section 409A of the Code. No waiver by either party hereto at
any time of any breach by the other party hereto of, or of any lack of
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Tennessee.  All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections.  Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law and
any additional withholding to which the Executive has agreed. The obligations of
the Company and the Executive under this Agreement which by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 4, 6 and 7 hereof) shall
survive such expiration.


12. Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


14. Settlement of Disputes.  Except as otherwise provided by law, this Agreement
or the specific terms of any employee benefit plan of the Company, all claims by
the Executive for benefits under this Agreement shall be directed to and
determined by the Board and shall be in writing.  The Executive shall provide
the Board with all materials and information reasonably requested by the Board
in connection with its review of any such claim.  Any denial by the Board of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing within 90 days of its receipt of the claim and shall set forth the
specific reasons for the denial, the specific provisions of this Agreement
relied upon, a description of any additional material or information necessary
to perfect the claim, and a statement of the Executive’s right to file an action
under ERISA.  The Board shall afford a reasonable opportunity to the Executive
for a review of the decision denying a claim and shall further allow the
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that the Executive's claim has been denied.  In
pursuing his or her appeal, the Executive shall be permitted to submit written
comments, documents, records or other relevant information relating to his or
her claim.  In addition, the Executive will be provided, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim.  The Company’s review will take into
account all information submitted by the Executive regarding the claim,
regardless of whether or not such information was submitted or considered in the
initial determination.  The Company will render its decision on such review
within a reasonable period of time, but not later than 60 days from the
Company’s receipt of the Executive’s written appeal.  If the appeal is denied in
whole or in part, the Executive will receive a written notification of the
denial which will include (i) the specific reasons for the denial, (ii)
reference to the specific provisions of the Agreement upon which the denial was
based and (iii) a statement of the Executive’s right to bring an action under
ERISA.  The resolution of any disputes shall be made strictly in accordance with
Section 409A and the Treasury Regulations issued thereunder, to the extent
applicable.


15. Compliance with Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A of the Code and the Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the Effective Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any compensation or benefits payable or provided under this
Agreement may be subject to Section 409A of the Code, the Company may adopt such
limited amendments to this Agreement and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Company
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A of the
Code and/or preserve the intended tax treatment of the compensation and benefits
provided with respect to this Agreement or (ii) comply with the requirements of
Section 409A of the Code.


16. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated below:


(a)           “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.


(b)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.


(c)           “Board” shall mean the Board of Directors of the Company.


(d)           “Cause” for termination by the Company of the Executive's
employment shall mean (i) Executive’s failure or refusal to carry out the lawful
directions of the Company, which are reasonably consistent with the
responsibilities of the Executive’s position; (ii) a material act of dishonesty
or disloyalty by Executive related to the business of the Company; (iii)
Executive’s conviction of a felony, a lesser crime against the Company, or any
crime involving dishonest conduct; (iv) Executive’s habitual or repeated misuse
or habitual or repeated performance of the Executive’s duties under the
influence of alcohol or controlled substances; or (v) any incident materially
compromising the Executive’s reputation or ability to represent the Company with
the public or any act or omission by the Executive that substantially impairs
the Company’s business, good will or reputation.


(e)           “Change in Control” shall be deemed to have occurred if:


(i) Any one person or more than one person acting as a group (as defined in
Section 1.409A-3(i)(5)(v)(B) of the Treasury Regulations), other than an Exempt
Person, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons), ownership of the
securities of the Company representing more than 35% of the total voting power
of the Company’s then outstanding securities; provided, however, that no Change
of Control shall be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company; or


(ii) During any twelve (12) month period during the Term, the majority of the
individuals who at the beginning of such twelve (12) month period constitute the
Board and any new director whose election to the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved (such individuals and any such new director being
referred to as the “Incumbent Board”) are replaced; provided, however, that to
the extent consistent with Section 409A of the Code, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board (a “Proxy Contest”) including by reason of any agreement intended
to avoid or settle any Election Contest or Proxy Contest; or


(iii) Consummation of a reorganization, merger or consolidation of the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
company resulting from such Business Combination (including, without limitation,
a company which, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the outstanding voting
securities of the Company; or


(iv) A sale or other disposition of all or substantially all of the assets of
the Company (other than in a transaction in which all or substantially all of
the individuals and entities who were the Beneficial Owners of outstanding
voting securities of the Company immediately prior to such sale or other
disposition beneficially own, directly or indirectly, substantially all of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the acquirer of such assets (either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such sale or other
disposition), or the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


For the avoidance of doubt, the definition of a Change in Control in this
Section 16(e) is intended to comply with and shall be interpreted in accordance
with Section 1.409A-3(i)(5) of the Treasury Regulations and any inconsistencies
between such section and this definition (except for the selection of a higher
percentage or more stringent ownership requirement contained in this Section
16(e)) shall be reformed to the definition of an applicable “change in the
ownership,” change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company, as such terms are defined in
Section 1.409A-3(i)(5) if the Treasury Regulations.  As a result, a Change in
Control shall only be deemed to occur if such event meets the requirements of
Section 1.409A-3(i)(5) of the Treasury Regulations, as such definition may be
permissibly limited by this Section 16(e).


(f)           “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.


(g)           “Company” shall mean Tractor Supply Company and, except in
determining whether or not any Change in Control of the Company has occurred,
shall include any successor to its business or assets which assumes and agrees
to perform this Agreement by operation of law, or otherwise.


(h)           “Date of Termination” shall have the meaning set forth in Section
7(b) hereof.


(i)           “Disability” shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.


(j)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.


(k)           “Excise Tax” shall mean any excise tax imposed under Section 4999
of the Code.


(l)           “Executive” shall mean the individual named in the preamble to
this Agreement.


(m)           “Exempt Person” shall mean Joseph H. Scarlett, Jr., his spouse,
his children and their spouses, and his grandchildren (or the legal
representative of any such person) and each trust for the benefit of any such
person.


(n)           “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described below, such act or failure to act is corrected within
the later of 30 days of the Company’s receipt of notice of Good Reason from the
Executive or prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:


(i)
the assignment to the Executive of any duties materially inconsistent with the
Executive's status as a senior executive officer of the Company or a material
adverse alteration in the nature or status of the Executive's responsibilities
from those in effect immediately prior to the Change in Control;



(ii)
a material reduction by the Company in the Executive's annual base salary as in
effect on the date hereof or as the same may be increased from time to time;



(iii)
the relocation of the Executive's principal place of employment to a location
more than 50 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof) except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;



(iv)
the failure by the Company to pay to the Executive any material portion of the
Executive's current compensation, or to pay to the Executive any material
portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due;



(v)
the failure by the Company to continue in effect any compensation plan in which
the Executive participates immediately prior to the Change in Control which is
material to the Executive's total compensation, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue the Executive's
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount or timing of payment of
benefits provided and the level of the Executive's participation relative to
other participants, as existed immediately prior to the Change in Control; or



(vi)
the failure by the Company to continue to provide the Executive with benefits
substantially similar to those enjoyed by the Executive under any of the
Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for across the board changes similarly affecting
all senior executives of the Company and all senior executives of any Person in
control of the Company), the taking of any other action by the Company which
would directly or indirectly materially reduce any of such benefits or deprive
the Executive of any material fringe benefit enjoyed by the Executive at the
time of the Change in Control, or the failure by the Company to provide the
Executive with the number of paid vacation days to which the Executive is
entitled in accordance with the Company's normal vacation policy in effect at
the time of the Change in Control.



The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. The Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


(o)           “Notice of Termination” shall have the meaning set forth in
Section 7(a) hereof.


(p)           “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its Affiliates, (ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


(q)           “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


(r)           “Severance Payments” shall have the meaning set forth in Section
6(a) hereof.


(s)           “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).





 
 

--------------------------------------------------------------------------------

 

IT WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.








By:  ___________________
Name:  James F. Wright
Title:   Chief Executive Officer




EXECUTIVE




_______________________
Name:


Address:





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------